Title: David Bailie Warden to Thomas Jefferson, 1 August 1814
From: Warden, David Bailie
To: Jefferson, Thomas


            1. August, 1814.
          I have forwarded a trunk, to the care of mr. Shaler, at gand, and addressed to  Mr. Short, Philadelphia, containing volumes and brochures for yourself and this gentleman, from mr. Rochon—
          I saw General Kosciusko yesterday who bids me present you his respects,
			 and to inform you, that he has transmitted a letter to you through Mr. Parker.—He was preparing to set out for his place  near Fontainbleau—He forwarded the letter to Mr. nimsewitz—General La Fayette proposes to write to you.—
          I have forwarded  a letter and documents to you, by mr. Shaler, under cover to General Mason, concerning the suspension of my Consular functions.—I had proposed to visit Washington, but I have not been able to procure a passport from London, without which, Mr. Gallatin informs me, I cannot be received on board the John Adams—This circumstance, and the strong conviction that I have zealously and actively discharged the duties of my office, have determined me to wait at Paris for further orders—I trust that you will find my justification satisfactory, and that I have done no voluntary act to render me unworthy of your further protection: though indeed I feel
			 ashamed to trouble you again on the same subject—
          mr. La Harpe, the preceptor of the  Emperor of Russia has spoken to mr. Gallatin in my behalf;
			 so has Mr. Say—the Baron De Humboldt has written to the President in the warmest manner for my reestablishment—so have other distinguished personages—
          I inclose a letter from mr. De Tracey—To whom I have presented a copy of the Commentary on montesquieu.—
          D. B.
              Warden—
        